CANTY, J.
The Willmar & Sioux Falls Railroad extends from Willmar, in this state, in a southwesterly direction, to Sioux Falls, in South Dakota, and is crossed nearly at right angles by the Wisconsin, Minnesota & Pacific Railroad, near Hanley Falls, in this state. The former railroad is a part of the Great Northern system of railroads, and the latter is operated in connection with the Minneapolis & St. Louis Railway, and as a part of the same. The crossing near Hanley Falls is a grade crossing, and there has never been any switch connecting the two railroads at that point.
Chapter 10, Laws 1887, as amended by chapter 91, Laws 1895, provides:
“Sec. 3. (A) That all common carriers subject to the provisions of this act shall provide at all points of connection, crossing or intersection at grade where it is practicable and necessary for the interest of traffic, ample facilities by track connections for transferring any cars used in the regular business of their respective lines of road from their lines or tracks to those of any other common carrier whose lines or track may connect with, cross or intersect their own, and shall provide equal and reasonable facilities for the interchange of cars and traffic between their respective lines, and for the receiving, forwarding and delivering of passengers, property and cars to and from their several lines and those of other common carriers connecting therewith.”
The act further provides that, on the application of any person interested, the state railroad and warehouse commission shall order connections to be made at such crossings, and this is conceded by appellants. The commission did so order in this case after notice, and a hearing had in the manner provided by the statute. Both railroad companies appealed to the district court from the order. On a hearing had in the district court, the order was affirmed, and the connection ordered to be made by a curved switch, 778.6 feet long, and particularly described, just as the commission had or*527dered. From the judgment of the district court entered thereon, both railroad companies appeal to this court. The Wisconsin, Minnesota & Pacific Railroad Company has appeared and filed a brief, but the other appellant has not argued the case or filed any brief.
The connecting switch will, at the middle of the same, extend outside of the right of way of each and either railroad, and it will be necessary to condemn at that place a narrow strip of land, a few hundred feet long, for the use of the switch. One of the lines of the Great Northern System extends from Duluth southwest to Willmar. Another extends from St. Paul and Minneapolis west to Willmar. These two lines pass through large areas of wood land, the timber on which is available for fuel and fence posts. Southwest of Willmar, and for many miles in all directions around Hanley Falls, the country is mostly prairie. Timber is scarce, and great quantities of cordwood and fence posts are brought down on the Willmar & Sioux Falls Railroad from said timbered regions and distributed along that road. Timber is not as plentiful along the Minneapolis & St. Louis System. For that reason cordwood and fence posts are much dearer at the stations on the Wisconsin, Minnesota & Pacific Railroad, east and west of Hanley Falls, than such wood is at that station and the stations north and south of it on the Willmar & Sioux Falls Railroad. For this reason it is for the benefit of the people in the territory tributary to the Wisconsin, Minnesota & Pacific Railroad, but not tributary to Hanley Falls, that this connection should be made, so as to enable them to have cars of wood transferred at that point from the Willmar & Sioux Falls Railroad to the Wisconsin, Minnesota & Pacific Railroad, and distributed at the stations along the latter road. But this will deprive the Wisconsin, Minnesota & Pacific Railroad Company of the benefit of a much longer haul on dearer wood. The loss of revenue which will result to it by reason thereof is one of the grounds of its complaint here.
A large number of cattle are raised in the territory tributary to the Wisconsin, Minnesota & Pacific Railroad west of Hanley Falls. For such of these cattle as are fat enough for beef, Minneapolis and St. Paul are the best market, but, for the stockers and feeders, *528Sioux City or Omaha is the best market. But there is no way of reaching Sioux City or Omaha -with cars of stock shipped from said territory over said last-named road, except by running the cars first to Hopkins, within eight miles of Minneapolis, and then transferring them to another railroad with which the Minneapolis & St. Louis Railway Company has traffic arrangements, and running the cars over such other road to Sioux City or Omaha. The distance from Hanley Falls to Sioux City by this route is 380 miles, while the distance from Hanley Falls to Sioux City over the Willmar & Sioux Falls Railroad is but 181 miles. Making the connection in question will depi’ive the Wisconsin, Minnesota & Pacific Railroad Company of the benefit of such longer haul on such stockers and feeders, and the loss of revenue which will result to it by reason thereof is another ground of its complaint.
1. Appellant X-Visconsin, Minnesota & Pacific Railroad Company contends that, as the shipping of stock to Sioux City and Omaha is interstate commerce, the state tribunals have no jurisdiction over it, and must not take into consideration the question of the transferring of cars of such stock when determining the necessity of a connection at this crossing.
Conceding, without deciding, that the state tribunals would have no jurisdiction to require the making of this connection for the sole purpose of transferring cars engaged solely in the carrying of interstate commerce, it does not follow that these tribunals may not take into consideration the benefit to such commerce also, when determining the necessity of this connection. The whole traffic to be benefited by the making of the connection may be amply sufficient to justify requiring the same to be made; yet the part of such traffic commencing and ending in the state may not be sufficient when taken alone, and the part which consists of interstate commerce may not be sufficient when taken alone. If appellant’s position is correct, neither the state tribunals nor the federal tribunals would have jurisdiction in such a case. Clearly, such is not the law. In such a case jurisdiction is concurrent. If there is some necessity resulting from the benefit which will accrue to exclusively state commerce by reason of the putting in of the connection, this gives the state tribunals jurisdiction (Munn v. Illinois, 94 U. S. 113, 126);, *529and, in disposing of the case, they may take into consideration the whole necessity resulting from the whole benefit which will accrue to all classes of commerce.
But, even if this position was not correct, there is, in our opinion, ample evidence in this case of necessity resulting from the benefit which will accrue to exclusively state commerce, when considered alone, to justify the ordering of the connection in question.
We will go further. Under the statute, every presumption is in favor of the action of the commission, and the burden was upon appellant to show that such action was contrary to law. See Steenerson v. Great Northern, 69 Minn. 358, 72 N. W. 713. Appellant has totally failed to maintain that burden. No evidence at all was offered by appellant in the district court as to the want of necessity for the making of this connection, but it rested its case wholly on the evidence of the witnesses called in behalf of the petitioner. That evidence was not in appellant’s favor, and certainly did not show conclusively that there was no necessity for this crossing.
2. Appellant further contends that said act of the legislature is unconstitutional and void, and the judgment entered in this case is erroneous, because they contravene numerous provisions both of the state and federal constitutions. Said law and judgment require appellant to exercise the power of eminent domain, construct a railroad track, operate the same, and exchange business with intersecting roads; and it is contended that all of this is outside of and beyond what its charter requires, and that, therefore, the law impairs the obligation of the charter contract between appellant and the state, deprives appellant of the equal protection of the laws, takes its private property without just compensation, deprives it of the right to contract with reference to its own business, etc. i
All of these constitutional objections may be considered together. These two railroads are public highways, and all of these objections amount simply to this: It is wholly foreign to the purpose of two public highways of the same character to require them to connect where they cross each other, so that public traffic may pass from the one to the other. And, where a private corporation has been chartered to construct, maintain and operate such a public highway, with the right to charge reasonable compensation for its services in *530so doing, it is a violation of its charter to compel it to connect its highway with another intersecting highway of the same character, unless the right to require the connection is expressly reserved in the charter. We cannot so hold.
If appellant’s position is correct, it has the constitutional right to completely isolate its railroad at any time by cutting it off from all connection with other railroads, unless the right to compel connections is expressly reserved in its charter. Its road commences at the village of Morton, in this state (an unimportant station at the terminus of a branch of the Minneapolis & St. Louis Bailway), and extends westerly to Watertown, in South Dakota; so that it may at any time, and in spite of all public authority, be very completely isolated and cut off from all large commercial centers, if appellant sees fit so to cut it off. The legislature chartered appellant to construct, maintain and operate a public highway, not a cul de sac, or something worse, which has no connection with like highways either at its ends or sides. A railroad is an improved highway, on which certain modern appliances are used. It will not, as a general rule, serve fully the purposes for which it was intended, unless the connections between it and other like highways which cross or touch it are improved in like manner, and the same modern appliances are used in passing from one road to the other over those connections.
Again, why is not the doctrine advanced by appellant a two-edged sword? If the legislature cannot compel the making of such connections, because there is nothing in the charter expressly authorizing or requiring the making of them, why is it not ultra vires under such a charter, and without express legislative authority, to make such connections voluntarily? But who will contend that a railroad company may not, without express authority, and as incidental to its general powers, connect its tracks with the tracks of other railroads that extend to its road at its ends, or intersect it at its sides?
Appellant’s property is dedicated to public use, “is affected with a public interest,” and the legislature certainly has the power to regulate that use in a reasonable manner, unless appellant’s charter expressly protects'it from such regulation. See Munn v. Illinois, 94 *531U. S. 113, 126; State v. Wabash, 83 Mo. 144; Allnutt v. Inglis, 12 East, 527; Lord Hale’s Treatise “De Jure Maris,” 1 Harg. Law Tracts, 6.
Appellant was chartered to serve the public within the scope of its charter powers and franchises, in the best and most efficient, manner possible. It was not, as it seems to contend, chartered to obstruct public traffic or serve the public the least that self-interest might dictate. Appellant cannot be allowed to obstruct the course of public traffic under the claim that, by putting in this connection and letting such traffic take its course, appellant will lose a large amount of revenue which it would otherwise earn. If, by reason of putting in the connection, its revenues will be so reduced that it will not, on its whole business, receive a reasonable compensation for its services,.its remedy, is by a readjustment of the whole or such part of its schedule of rates and fares as, under the circumstances, ought to be readjusted, in order to enable it to earn such reasonable compensation.
It is contended that, even if the connections were made, neither railway company could be compelled to deliver its loaded cars to the other, to be carried with their contents to their destination over the road of such other; that to compel appellant to deliver up its cars to be carried away from the line of its road to distant points would be in violation of its charter contract, and unconstitutional; that, for this reason, it is useless to compel the making of the connection in question, and therefore the legislative act fails of its purpose, and is unconstitutional and void.
Such interchange of cars between different railroads is a common and almost universal practice; yet there are few railroad charters which expressly authorize this practice. It would hardly be contended that such an act of interchange is ultra vires on the part of a railroad company whose charter is silent as to such authority. As incidental to the operation of its road, a railroad company has the power to interchange cars with other connecting companies, and this is the ordinary and usual way of doing business. We are clearly of the opinion that the legislature has the power to compel a common carrier to do business in the ordinary and usual way, and therefore may compel such interchange of cars as incidental to the *532business for which the company was chartered. The supreme court of Iowa reached the same conclusion in Burlington v. Dey, 82 Iowa, 312, 48 N. W. 98. See, also, Atchison v. Denver, 110 U. S. 667, 4 Sup. Ct. 185; Peoria v. Chicago, 109 Ill. 135; Michigan v. Smithson, 45 Mich. 212, 7 N. W. 791; State v. Wabash, 83 Mo. 144.
The statute provides:
“In the event of that said railway companies fail to establish through joint rates, or fail to establish and charge reasonable rates for such through shipments, * * * it shall be the duty of the railroad and warehouse commission of this state * * * to establish reasonable joint rates for the shipment of freight and cars over any two or more connecting lines of railroad in this state, and to prescribe the reasonable rules under which any such cars so transferred shall be returned.” Laws 1895, c. 91, § 3 (C).
Appellant suggests that cases may arise where it would be compelled to deliver its cars to another carrier, who is insolvent, or where the couplings, air brakes, or other appliances of the cars of one of the carriers will not match with those of the other, and where it would be unsafe to haul such other car's. It is only necessary to say that such cases can be disposed of when they arise. There is no suggestion that this is any such case. Appellant seems to contend that this statute attempts to make the two or more railroad companies partners for the purposes of such a through shipment; that it attempts to compel the making of a joint shipping contract, by which each company will be liable for all the defaults of the others in the through shipment; and that, therefore, the statute is unconstitutional and void. The statute merely provides that, in case all the railroad companies concerned in the through shipment fail to fix a reasonable total sum for the total haul, the commission shall do so for them. There is nothing in this which requires any company to assume any liability beyond its Own line for the acts of others in making the haul.
There is nothing in the suggestion that the two appellants are competing roads, within the terms of subdivision F of section 3 of said statute, at least as far as regards the traffic for which the connection in question is required. This disposes of the case, and the judgment appealed from is affirmed.